Case 5:18-cv-01335-JKP Document 1-3 Filed 12/28/18 Page 1 of 2




                  Exhibit
                  Exhibit B
                Case 5:18-cv-01335-JKP Document 1-3 Filed 12/28/18 Page 2 of 2



                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                 CERTIFICATE OF CORRECTION
PATENT NO.                 :6,321,095 B]                                                                                                          Page 1 of 1
APPLICATION NO.            :09/277478                                                                                                                  U
DATED                      : November 20, 2001
INVENTOR(S)                : Sherman Gavette

It is certified that error appears in the above~identiﬁed patent and that said Letters Patent is hereby corrected as shown below:


         In the Claims


         Column 23, Line 15, insert the following text after “second mobile station” and before “the:”


                  “transmit a ﬁrst request signal on a ﬁrst sub—portion of the ﬁrst portion of the RF band
         directly to the second mobile station to request communications between the ﬁrst mobile station and
         the second mobile station,
                  establish, in response to receiving a ﬁrst acknowledge signal from the second mobile station, a
         direct communication link between the ﬁrst mobile station and the second mobile station on the ﬁrst
         portion of the RF band,
                  receive from the second mobile station a public encryption key generated using a private
         encryption key associated with the second mobile station,
                  generate a message containing a common encryption key (Ckey);
                  encrypt the message using the public encryption key to generate an encrypted message,
                  provide the encrypted message to the second mobile station so that the second mobile station
        may decrypt the encrypted message using the private encryption key and extract the Ckey,
                  wherein, messages exchanged between the ﬁrst and second mobile stations are encrypted
        using the Ckey; and
                  wherein the second mobile station is conﬁgured to transmit, in response to receiving the ﬁrst
        request signal from the ﬁrst mobile station;—




                                                                                   Signed and Sealed this
                                                                               Twenty—third Day oflVIay, 201 7

                                                                         WMKéL.
                                                                                                          Mlchelle K. Lee
                                                                              [)irt't‘lur lf/‘I/ZU Unim/Slulc.) PHIL”!!! L’l/It/ TI‘tIt/L’Im/J'A' ()[lit'L
